Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 have been allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  There is no motivation nor rationale for why one of ordinary skill in the art would use a tethered magnetic trailing edge guide to guide a stack and then to be stowed in a stowage device such as disclosed by Applicant. The February 23, 2021 office action identified “storage device” (claim 1, line 4) as subject to for interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant had the option to (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In this case Applicant identified portions of the disclosure that describe the storage device. Specifically, in its May 11, 2021 submission Applicant identified the embodiment shown in FIGS. 1 & 2A:


    PNG
    media_image1.png
    447
    623
    media_image1.png
    Greyscale

(Page 7.)
Consequently, Applicant’s arguments filed May 11, 2021 have been incorporated into claim 1. The 35 USC 103 rejection has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY W ADAMS/Primary Examiner, Art Unit 3652